t c no united_states tax_court juanita and emmanuel kendricks petitioners v commissioner of internal revenue respondent docket no 3430-03l filed date at the conclusion of a collection_due_process_hearing hearing r’s appeals_office appeals determined to proceed by levy to collect unpaid assessments of tax ps ask us to review that determination among other errors ps claim that appeals erred in not allowing them to raise at the hearing the tax_liabilities underlying the unpaid assessments because they had not had the opportunity to dispute those liabilities in a bankruptcy proceeding instituted by them held the bankruptcy proceeding instituted by petitioners afforded them the opportunity to dispute the underlying liabilities within the meaning of sec_6330 i r c and as a result ps were precluded from raising those liabilities during the hearing held further because ps neither raised collection alternatives during the hearing nor properly made an offer_in_compromise appeals did not err in determining to proceed by levy to collect the unpaid assessments of tax neal weinberg for petitioners brianna basaraba taylor for respondent opinion halpern judge this case is before the court to review determinations made by respondent’s appeals_office appeals that respondent may proceed to collect by levy amounts assessed but unpaid with respect to petitioner juanita kendricks’s through taxable calendar years and petitioners juanita and emmanuel kendricks’ taxable calendar_year collectively the unpaid assessments we review the determinations pursuant to sec_6330 petitioners individually mr or mrs kendricks assign error to the determinations on the grounds that they did not receive notices of deficiency for the years in issue in time to file a petition in the tax_court and therefore appeals should not have denied them the opportunity to for through mrs kendricks made separate returns of income for petitioners made a joint_return of income mr kendricks’s through taxable years are not before us unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure dispute the underlying tax_liabilities for those years appeals abused its discretion in determining that collection by levy was the most appropriate course of action when petitioners wished to submit collection alternatives and an offer_in_compromise was pending and appeals would not in connection with petitioners’ claims consider the claims of two nominee corporations nominees of mrs kendricks foxy investments inc and j k trucking co inc the nominee corporations by order dated date we in effect disposed of petitioners’ third ground by granting respondent’s motion to dismiss for lack of jurisdiction and to obtain certain other relief with respect to the nominee corporations with respect to petitioners’ remaining two grounds respondent moves for summary_judgment in his favor the motion petitioners object rule provides for summary_judgment summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b when a motion for summary_judgment is made and properly we based our order on our finding that the nominee corporations were not persons liable to pay the unpaid assessments and therefore were not proper parties to this case supported the adverse_party may not rest on mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d we are satisfied that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law for the reasons that follow we shall grant the motion introduction background we draw the following facts from the pleadings and the declaration of respondent’s counsel brianna basaraba taylor as to the documents contained in respondent’s administrative files concerning the hearing accorded petitioners pursuant to sec_6330 the documents in respondent’s possession concerning petitioners’ bankruptcy proceeding and additional documents in respondent’s files relating to petitioners’ case we believe the following facts to be undisputed and so find for purposes of disposing of the motion residence at the time the petition was filed petitioners resided in albany ga all dollar amounts have been rounded to the nearest dollar respondent’s determinations of deficiencies and assessments on date respondent mailed to petitioners statutory notices of deficiency notices determining the deficiencies in and additions to tax that underlie the unpaid assessments petitioners failed to petition the tax_court in response to the notices and as a result respondent assessed the deficiencies and additions to tax that he had determined bankruptcy case on date petitioners filed a voluntary petition in bankruptcy under chapter of the bankruptcy code u s c ch adjustment of debts of an individual with regular income in the united_states bankruptcy court for the middle district of georgia the bankruptcy case and the bankruptcy court respectively on date petitioners filed with the bankruptcy court both a chapter plan and a statement of financial affairs which listed the internal_revenue_service irs as a secured creditor with a total claim of dollar_figure of which dollar_figure was listed as secured on date the irs filed a claim against petitioners called a proof_of_claim in bankruptcy parlance for dollar_figure on the basis of unpaid taxes for through all of which amount was listed as secured on date petitioners filed an objection to the irs’s proof_of_claim on the basis that the claim is not owed and on date petitioners filed a motion to determine the secured status of the irs’s claim on date the bankruptcy court granted petitioners’ motion to convert the bankruptcy case from a case under chapter of the bankruptcy code to a case under chapter of the bankruptcy code u s c ch reorganization between date and date petitioners and the irs the bankruptcy parties engaged in discovery regarding petitioners’ objection to the irs’s proof_of_claim and on date the bankruptcy court entered an order setting petitioners’ objection for trial on date on date the bankruptcy court entered an order continuing the trial until date on date the bankruptcy parties filed a stipulation of dismissal dismissing without prejudice both petitioners’ objection to the irs’s proof_of_claim and petitioners’ motion to determine secured status on date the bankruptcy case was dismissed upon motion of the irs when petitioners did not object notices of intent to levy and right to hearing by letter dated date respondent sent mrs kendricks a notice_of_intent_to_levy and a notice of her right to a hearing under sec_6330 a collection_due_process_hearing with respect to her and tax years claiming unpaid taxes penalties and interest for those years totaling dollar_figure also by letter dated date respondent sent petitioners a notice_of_intent_to_levy and a notice of their right to a collection_due_process_hearing with respect to their tax_year claiming unpaid tax penalties and interest for that year of dollar_figure collection_due_process_hearing on date respondent received timely requests for collection_due_process hearings from mrs kendricks for her and tax years and from petitioners for their tax_year in attachments to the requests petitioners state that they dispute the liabilities underlying the unpaid assessments sometimes the underlying liabilities and have not yet had an opportunity to contest those liabilities they also claim that any levy would cause them hardship in response to the requests on date petitioners and their counsel were afforded a 2-hour face-to- face conference with appeals officer allen d powell at the conference petitioners admitted that they had received the notices but nevertheless wished to dispute the underlying liabilities appeals officer powell informed petitioners that the internal_revenue_code prohibited them from raising the underlying liabilities when they had received a notice_of_deficiency or otherwise had an opportunity to dispute the tax_liability appeals officer powell then asked whether petitioners wished to submit collection alternatives and petitioners stated that they did not on or about date petitioners submitted an offer_in_compromise offer to the irs’s centralized offer_in_compromise unit in new york the offer related to the unpaid assessments and the basis of the offer was doubt as to liability petitioners did not provide a copy of the offer to appeals officer powell by letter dated date the offer was returned to petitioners by the irs because it could not be processed in the form submitted a second offer was submitted by petitioners’ counsel to the irs by facsimile transmission on date on date appeals sent notices of determination concerning collection action s under sec_6320 and or to petitioners’ counsel the notices of determination the summary of determinations section of each of those notices of determination states during appeals consideration of your case you were informed that you could not raise the issue of your tax_liability because you had an opportunity to dispute the issue and failed to do so no collection alternatives were explored because you chose not to submit financial information to evaluate the collection alternatives the section concludes appeals has obtained verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure have been met considered any relevant issues relating to the unpaid tax raised at the hearing and taken into consideration whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary therefore it is the determination in this case that the proposed levy action is sustained on date petitioners filed the petition i collection_due_process discussion if any person liable for federal tax_liability neglects or refuses to make payment within days of notice_and_demand the commissioner is authorized to collect the tax by levy on that person's property see sec_6331 as a general_rule at least days before taking such action the commissioner must provide the person with a written final notice_of_intent_to_levy that describes among other things the administrative appeals available to the person see sec_6331 upon request the person is entitled to an administrative review hearing before appeals sec_6330 the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 sec_6330 prescribes the relevant matters that a person may raise at the appeals hearing including spousal defenses the appropriateness of respondent's proposed collection action and possible alternative means of collection a taxpayer may contest the existence or amount of the underlying tax_liability at an appeals_office hearing if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review such determinations where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion id pincite when faced with questions of law as we are here eg determining whether the bankruptcy proceeding instigated by petitioners afforded petitioners the opportunity to dispute the tax_liability the standard of review makes no difference whether characterized as a review for abuse_of_discretion or as a consideration de novo of a question of law we must reject erroneous views of the law see 496_us_384 719_f2d_23 2d cir stating that it is not inconsistent with the abuse_of_discretion standard to decline to honor a purported exercise of discretion that is infected by an error of law 121_tc_111 ii arguments of the parties respondent argues that summary_judgment is appropriate because the bankruptcy files and the administrative files concerning the collection_due_process_hearing the hearing files are not in dispute and establish the material facts of the case so that a decision may be rendered as a matter of law respondent claims that petitioners are precluded from challenging the underlying liabilities because they had a prior opportunity to dispute those liabilities and that given petitioners’ failure to present collection alternatives or the offer to appeals appeals did not abuse its discretion in deciding that the proposed levy should be sustained petitioners argue that summary_judgment is not appropriate because among other things there are material issues of fact in this case viz whether petitioners received the notices in time to file petitions with the tax_court and whether the bankruptcy case presented an adequate opportunity to dispute the underlying liabilities petitioners concede that collection alternatives were not raised at the conference they had with appeals officer powell on date but deny that they had a collection_due_process_hearing because they were not allowed to challenge the underlying liabilities finally petitioners argue that there is an offer_in_compromise pending with respect to those liabilities iii discussion a material issues of fact there is no dispute with respect to the bankruptcy files and the hearing files those files establish most of the facts material to this case because petitioners argue that although they received the notices they did not receive them in time to petition the tax_court respondent does not rely on receipt of the notices as the reason petitioners were precluded at their conference with appeals officer powell from raising challenges to their liabilities for the unpaid assessments rather respondent relies on the opportunity presented to petitioners by the bankruptcy case to dispute those liabilities since the relevant facts with respect to the bankruptcy case are not in dispute we are faced with the question of whether as a matter of law the bankruptcy case presented petitioners the opportunity to dispute the underlying liabilities we need make no finding as to when petitioners received the notices b the bankruptcy case while we have yet to consider whether when the irs submits a proof_of_claim for an unpaid federal tax_liability in a taxpayer’s bankruptcy action the taxpayer has the opportunity to dispute the liability within the meaning of sec_6330 at least two other courts have answered that question in the affirmative johnson v united_states aftr 2d ustc par n d ga pct servs inc v united_states aftr 2d ustc par n d ga triad microsystems inc v united_states aftr 2d ustc par e d va we agree with those courts when the irs submits a proof_of_claim for unpaid federal tax_liabilities in a taxpayer's bankruptcy proceeding the taxpayer and trustee may object to the irs’s proof_of_claim under u s c sec_505 a bankruptcy court may with certain restrictions determine the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax whether or not previously assessed whether or not paid and whether or not contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction we think that when the procedure described provides the taxpayer the opportunity to object to the irs’s proof_of_claim for an unpaid federal tax_liability the taxpayer is afforded an opportunity to dispute the liability as contemplated by congress in sec_6330 in the bankruptcy case petitioners did in fact file an objection to the irs’s proof_of_claim as well as a motion to determine the secured status of the irs’s claim they were accorded discovery against the irs for a period of approximately months before the hearing scheduled to hear the objection was held however petitioners stipulated to the dismissal without prejudice of the objection to the irs’s proof_of_claim and the motion to determine secured status of the irs’s claim clearly petitioners had the opportunity to dispute the underlying liabilities petitioners’ argument that they did not since the bankruptcy court did not allow the irs’s proof_of_claim the doctrine_of res_judicata does not apply to the underlying liabilities where a bankruptcy court has allowed a tax claim the doctrine_of res_judicata bars relitigation of the underlying tax_liability in this court fla peach corp v commissioner 90_tc_678 dismissal of bankruptcy proceeding did not vacate judgment allowing tax claims effect of judgment was res_judicata strong v commissioner tcmemo_2001_103 allowance of tax claim by bankruptcy court was res_judicata sec_6330 while overlapping the doctrine_of res_judicata see wooten v commissioner tcmemo_2003_113 is a broader prohibition because for one thing it prohibits a taxpayer from raising in a collection_due_process_hearing and in any resulting court review under sec_6330 her underlying tax_liability if she failed to file a deficiency_suit in response to a timely received notice_of_deficiency a taxpayer who so defaults is no more prevented by res_judicata from suing for a tax_refund than are petitioners on account of the bankruptcy case’s being dismissed without any adjudication of the irs proof_of_claim it may well be that the policy behind sec_6330 is to consign to a refund_suit a taxpayer who forgoes a prepayment forum be it the tax_court in a deficiency continued have an adequate opportunity to challenge the irs’s proof_of_claim because they did not have access to records that had been seized by the irs during its criminal investigation of mrs kendricks and never returned to them is to no avail with respect to the burden_of_proof in connection with tax claims in bankruptcy cases the rule is that in the absence of modification expressed in the bankruptcy code the burden_of_proof with respect to a tax_claim_in_bankruptcy remains where the substantive tax law puts it 530_us_15 the bankruptcy code makes no provision for altering the burden_of_proof with respect to a tax claim id pincite and in general where the commissioner has determined a deficiency in tax the taxpayer bears the burden of proving facts that show that determination to be incorrect see rule 290_us_111 20_f3d_1128 11th cir affg tcmemo_1990_532 under the federal rules of evidence the inability to produce a record which is unintentionally lost continued suit or the bankruptcy court where the action is dismissed without resolving the irs’s claims see 117_tc_324 but cf 122_tc_1 sec_6330 permitted taxpayers to challenge the existence or amount of the tax_liability reported on their original income_tax return because they had not received a notice_of_deficiency for the year in question and they had not otherwise had an opportunity to dispute the tax_liability in question whether by the petitioner the commissioner or by a third party alters the type of evidence which may be offered to establish a fact but the rule does not affect the burden of proving a fact fed r evid 71_tc_1120 petitioners do not claim that their tax records were intentionally lost in the course of the bankruptcy case they had approximately months to conduct discovery and any relief that they thought they deserved on account of the absence of their records they could have requested from the bankruptcy court we see no merit to their claim that they had an inadequate opportunity to challenge the irs’s proof_of_claim c no abuse_of_discretion in response to their requests for collection_due_process hearings petitioners and their counsel were afforded a 2-hour face-to-face conference with appeals officer powell petitioners complain that the conference did not amount to a proper hearing because they were not allowed to raise the underlying liabilities since they had no right to raise the underlying liabilities that complaint is without merit petitioners argue that the appeals_office abused its discretion by issuing the notices of determination while an offer_in_compromise was pending apparently petitioners did submit an offer_in_compromise to someone at the irs but not to the appeals_office conducting their collection_due_process_hearing moreover that offer was returned to petitioners as not processable in the form submitted a second offer we assume corrected was sent to the irs the day after the notices of determination were sent since there was no offer_in_compromise before appeals there was no abuse_of_discretion in appeals’ failing to consider an offer_in_compromise finally petitioners can raise no issue here that they did not raise during their collection_due_process_hearing see 118_tc_488 sec_301_6320-1 q a-f5 and f q a-f5 proced admin regs d conclusion petitioners have failed to show any error in appeals’ determination to proceed to collect by levy the unpaid assessments iv conclusion as stated we shall grant the motion an appropriate order and decision will be entered for respondent
